DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-14 of U.S. Application 16/945,849 filed on December 13,2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1 and 7 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/13/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method of magnetostrictive (MS) guided wave testing of a ferromagnetic structure, 

Claims 2-6 are also allowed as they depend on allowed claim 1.

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a magnetostrictive (MS) guided wave test system for monitoring a ferromagnetic structure, comprising: wherein the MS instrument has an AC source with electrical connection to the structure such that the time-varying magnetic field is produced without electrical coupling between the AC source and the one or more MS transmitters other than through the structure in combination with the other limitations of the claims.

Claims 8-14 are also allowed as they depend on allowed claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868